Exhibit 10.3

FIRST AMENDMENT TO

UNITED CONTINENTAL HOLDINGS, INC.

PROFIT SHARING PLAN (2016)

WHEREAS, United Continental Holdings, Inc. (the “Company”) sponsors the United
Continental Holdings, Inc. Profit Sharing Plan (the “Plan”);

WHEREAS, Appendix B of the Plan sets forth the Factors used in the determination
of profit sharing Awards for each Participating Employee Group under Section
III.B.3 of the Plan;

WHEREAS, the Company has reached joint collective bargaining agreements and
certain other agreements with various represented employee groups, necessitating
certain changes to Appendix B, effective for the 2017 Plan Year and thereafter;

WHEREAS, Section V.A reserves to the Company the right to amend the Plan in its
sole discretion; and

WHEREAS, the Company has previously delegated the authority to amend the Plan
with respect to changes relating to implementation of collective bargaining
agreements to the Company’s Executive Vice President Human Resources and Labor
Relations;

NOW, THEREFORE, the Plan is hereby amended effective January 1, 2017, for the
2017 Plan Year and thereafter, as set forth below:

“APPENDIX B - FACTORS

 

Labor Group

   Union Representation    Factor for
Base Percentage A    Factor for
Base Percentage B

Represented

        

Central Load Planners

   IAM    5    10

Customer Service Representatives

   IAM    5    10

Dispatchers

   PAFCA    5    10

Fleet Service Employees

   IAM    5    10

Flight Attendants

   AFA    10    20

Maintenance Instructors

   IAM    5    10

Pilots

   ALPA    10    20

Reservations Representatives

   IAM    5    10

Simulator Technicians

   IBT    5    10

Storekeeper Employees

   IAM    5    10

Technicians

   IBT    5    10

Non-Represented

        

Chelsea Food Service

   None    5    10

Flight Qualified Management

   None    5    10

Management & Administrative

   None    5    10”



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this amendment to be executed on its
behalf this 29th day of January, 2018.

 

UNITED CONTINENTAL HOLDINGS, INC.

/s/ Kate Gebo

Kate Gebo Executive Vice President, Human Resources and Labor Relations

 

2